Case 1:20-cv-00205-SOM-RT Document 15 Filed 06/02/20 Page 1 of 5   PageID #: 74



                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAII

 KRISTY TANAKA,                )           Civ. No. 20-00205 SOM-RT
                               )
     Plaintiff,                )           ORDER DENYING PLAINTIFF’S
                               )           MOTION FOR RECONSIDERATION
 vs.
                               )
 DEREK KAAUKAI,                )
                               )
      Defendant.               )
 _____________________________ )


        ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION

             On May 11, 2020, Plaintiff Kristy Tanaka filed a

 Complaint, asserting that Defendant Derek Kaaukai, a police

 officer in the County of Maui, had unlawfully searched her home

 and seized her cellular phone in violation of the federal

 Constitution.    See ECF No. 1.

             On May 13, 2020, this court granted Tanaka’s

 Application to Proceed in District Court Without Prepaying Fees

 or Costs.    See ECF No. 4.    The court’s order directed the Clerk

 of Court to send Tanaka various documents that Tanaka was to fill

 out and turn over to the U.S. Marshals Service, which would then

 serve Kaaukai with the documents.       Id.

             Five days later, on May 18, 2020, Tanaka filed a Motion

 for Summary Judgment, Temporary Restraining Order, and

 Preliminary Injunction.       See ECF No. 7.   On May 21, 2020, this

 court denied the motion without prejudice.         See ECF No. 8.

 Because it did not appear from the record that Kaauikai had been
Case 1:20-cv-00205-SOM-RT Document 15 Filed 06/02/20 Page 2 of 5   PageID #: 75



 served with the Complaint and Summons in this case, the court

 reasoned that the motion was premature, but stated:

            if, after service by the Marshal has been
            accomplished, Tanaka still wants to proceed
            with her motion as presently submitted, all
            she has to do to revive the papers already on
            file is send the court a short note so
            stating. She does not have to resubmit
            materials already on file. Before Tanaka
            does revive any motion, however, she may want
            to consider whether her motion sufficiently
            demonstrates her entitlement to the relief
            she seeks.

                 With respect to any motion for summary
            judgment, Rule 56 of the Federal Rules of
            Civil Procedure states that summary judgment
            shall be granted when “the movant shows that
            there is no genuine dispute as to any
            material fact and the movant is entitled to
            judgment as a matter of law.” Fed. R. Civ.
            P. 56(a). See Addisu v. Fred Meyer, Inc.,
            198 F.3d 1130, 1134 (9th Cir. 2000). Thus,
            if Tanaka seeks summary judgment with respect
            to a claim that a search warrant did not
            allow Kaaukai to search her phone or to force
            her to unlock her phone, Tanaka’s motion
            should describe what happened and discuss why
            Kaaukai’s actions were not allowed. If
            Tanaka is claiming that Kaaukai knew the
            search warrant that had issued was not
            supported by probable cause, Tanaka should
            clearly explain the factual basis for her
            argument as well as discuss why Kaaukai’s
            actions were improper. If, after reviewing
            Tanaka’s and Kaaukai’s briefs, this court
            determines that there are material questions
            of fact about what happened, this court must
            deny the summary judgment motion. In
            adjudicating summary judgment motions, the
            court must view all evidence and inferences
            in the light most favorable to Kaaukai, as

                                      2
Case 1:20-cv-00205-SOM-RT Document 15 Filed 06/02/20 Page 3 of 5   PageID #: 76



            the nonmoving party. See T.W. Elec. Serv.,
            Inc. v. Pac. Elec. Contractors Ass’n, 809
            F.2d 626, 631 (9th Cir. 1987). In other
            words, this court will not determine disputed
            facts on a motion for summary judgment,
            leaving that determination instead for trial.
            Thus, a motion for summary judgment should
            not rely on disputes about what occurred.

                 With respect to any motion seeking a
            temporary restraining order or a preliminary
            injunction, a moving party “must establish
            that [s]he is likely to succeed on the
            merits, that [s]he is likely to suffer
            irreparable harm in the absence of
            preliminary relief, that the balance of
            equities tips in [her] favor, and that an
            injunction is in the public interest.”
            Winter v. Natural Res. Def. Council, Inc.,
            555 U.S. 7, 20 (2008). The Ninth Circuit has
            further explained “that there must be a
            relationship between the injury claimed in
            the motion for injunctive relief and the
            conduct asserted in the underlying complaint.
            This requires a sufficient nexus between the
            claims raised in a motion for injunctive
            relief and the claims set forth in the
            underlying complaint itself.” Pac. Radiation
            Oncology, LLC v. Queen's Med. Ctr., 810 F.3d
            631, 636 (9th Cir. 2015). The standard for
            issuing a temporary restraining order is
            identical to the standard for issuing a
            preliminary injunction. See G. v. State of
            Haw., Dep’t of Human Servs., 2009 WL 2877597
            (D. Haw. Sept. 4, 2009). Thus, if Tanaka
            wants this court to enjoin Kaaukai from
            conducting surveillance on her, she must tie
            that request to a claim asserted in the
            Complaint and demonstrate a likelihood that
            she will prevail on the merits of the claim,
            that she will be irreparably harmed without
            the issuance of the injunction, that the
            balance of equities tips in her favor, and
            that the issuance of the injunction would be

                                      3
Case 1:20-cv-00205-SOM-RT Document 15 Filed 06/02/20 Page 4 of 5   PageID #: 77



             in the public’s interest. Tanaka should
             examine whether she has presented her best
             case for injunctive relief when she makes
             only an allegation that Kaaukai plans to
             fabricate more search warrants because he is
             conducting surveillance on her.

 Id.

             On May 30, 2020, Tanaka filed an ex parte motion for

 reconsideration.     See ECF No. 14.     The entirety of the motion

 states, “On 5-21-20 This Court issued an order Based on lack of

 Service Coincidentally on 5-21-20 service was waived see

 attached.”

             This court will not grant a motion like Tanaka’s on an

 ex parte basis.     Tanaka should refrain from seeking rulings on an

 ex parte basis unless she can provide a reason that the usual

 adversarial process is inappropriate.        An ex parte motion gives

 the other side no chance to weigh in.        This is not to say that

 the court always waits for the other side to weigh in.            When it

 is clear that a motion should be denied, it is not unusual for

 the court to act before the other side weighs in.

             In any event, a “motion for reconsideration must

 accomplish two goals.     First, a motion for reconsideration must

 demonstrate reasons why the court should reconsider its prior

 decision.    Second, a motion for reconsideration must set forth

 facts or law of a strongly convincing nature to induce the court

                                      4
Case 1:20-cv-00205-SOM-RT Document 15 Filed 06/02/20 Page 5 of 5              PageID #: 78



 to reverse its prior decision.”                Donaldson v. Liberty Mut. Ins.

 Co., 947 F. Supp. 429, 430 (D. Haw. 1996).                  Service on Kaaukai

 has now been accomplished, and Tanaka is back before this court.

 It is not clear to the court that Tanaka is truly seeking

 reconsideration, given the cryptic comment that is the totality

 of her motion.       Possibly, although she uses the word

 “reconsideration” in her motion, Tanaka may intend to simply

 revive her earlier motion, as invited by the court.                     In either

 event, the court turns now to the merits of her request for

 relief.     The court continues to have the concerns expressed in

 its earlier order.         Tanaka makes no attempt to address those

 concerns, but they are serious enough that they cause this court

 to now deny what Tanaka is calling a motion for reconsideration.

                     IT IS SO ORDERED.

                     DATED: Honolulu, Hawaii, June 1, 2020.




                                         /s/ Susan Oki Mollway

                                         Susan Oki Mollway
                                         United States District Judge


 Tanaka v Kaaukai, Civ. No. 20-00205 SOM-RT; ORDER DENYING PLAINTIFF'S MOTION FOR
 RECONSIDERATION.




                                            5
